                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAJUAN WILLIAMS,

       Plaintiff,                                                       ORDER
v.
                                                                Case No. 18-cv-966-bbc
GARY BOUGHTON, ET AL,

       Defendants.


       Plaintiff DaJuan Williams has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.     To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than December 17, 2018. If I find that plaintiff is indigent, I will calculate

an initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff DaJuan Williams may have until December 17, 2018

to submit a trust fund account statement for the period beginning approximately May 26,

2018 and ending approximately November 26, 2018. If, by December 17, 2018, plaintiff

fails to respond to this order, I will assume that plaintiff wishes to withdraw this action
voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the case

at a later date.




                   Entered this 26th day of November, 2018.

                                       BY THE COURT:

                                       /s/

                                       PETER OPPENEER
                                       Magistrate Judge
